Citation Nr: 0309862	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  01-03 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of service connection for low back 
syndrome with degenerative changes of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel



INTRODUCTION

The veteran had verified active service from December 1950 to 
September 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2000 rating decision by the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO).

The merits of the veteran's claim will be addressed in the 
remand portion of this decision.



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The RO denied service connection for low back syndrome 
with degenerative changes of the lumbar spine in a rating 
decision dated in May 1972; notice of that denial was 
provided in May 1972, and the veteran did not file an appeal.  

3.  The veteran filed a claim to reopen his service 
connection claim for low back syndrome with degenerative 
changes of the lumbar spine in July 2000.  

4.  Evidence received since the May 1972 rating decision is 
neither duplicative nor cumulative of evidence previously 
received and bears directly and substantially on the matter 
under consideration.  




CONCLUSIONS OF LAW

1.  The May 1972 rating decision that denied service 
connection for low back syndrome with degenerative changes of 
the lumbar spine is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2002).  

2.  New and material evidence sufficiently significant that 
it must be considered in order to fairly decide the merits of 
the claim has been submitted so as to permit a reopening of 
the veteran's claim for service connection for low back 
syndrome with degenerative changes of the lumbar spine.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000 which emphasized VA's obligation to notify 
claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  The law applies to all claims filed on or after 
the date of its enactment or, as in this case, filed before 
the date of enactment and not yet subject to a final decision 
as of that date because of an appeal filed which abated the 
finality of the decision appealed.  38 U.S.C.A. § 5107, Note 
(West 2002).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2002).  

The Board has considered this new legislation with regard to 
the issue on appeal.  The Board finds, given the favorable 
action taken hereinbelow, that no further assistance in 
developing the facts pertinent to this limited issue is 
required at this time.  

Analysis

The veteran claims that he has presented new and material 
evidence in support of his service connection claim for low 
back syndrome with degenerative changes of the lumbar spine.  
The Board is required to determine whether new and material 
evidence has been presented before it can reopen a claim and 
readjudicate service connection or other issues going to the 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'd 8 Vet. App. 1 (1995).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

The United States Court of Appeals for Veterans Claims 
summarized the analysis in determining whether evidence is 
new and material in Evans v. Brown, 9 Vet. App. 273 (1996).  
VA must first determine whether the newly presented evidence 
is "new," that is, not of record at the time of the last 
final disallowance of the claim and not merely cumulative of 
other evidence that was then of record.  If new, the evidence 
must be "probative" of the issues at hand.  

There is, however, no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

In this particular case, the RO denied service connection for 
low back syndrome with degenerative changes of the lumbar 
spine in a rating decision dated in May 1972 for a lack of 
evidence to substantiate current disability related to his 
period of service.  The veteran was provided notice of the 
decision and his appellate rights.  The veteran never filed a 
notice of disagreement with that rating; thus, the May 1972 
rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104, 3.160(d), 20.200, 20.302, 20.1103.  

In the May 1972 rating decision, the RO considered the 
veteran's service medical records and findings from a VA 
examination conducted in April 1972.  During that 
examination, the veteran reported a history of back problems 
with onset in service in 1954 that continued after service.  
The veteran reported that his back problems were aggravated 
after service when lifting heavy items at work.  The examiner 
diagnosed low back syndrome with no objective findings.  
Thus, on that basis, the RO denied the veteran's service 
connection claim.  

The Board concludes that since the last and final 
disallowance in May 1972, the veteran has submitted new and 
material evidence in support of his service connection claim 
for low back syndrome with degenerative changes of the lumbar 
spine so as to warrant a reopening of that claim.  In other 
words, the veteran has submitted evidence that bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  

Specifically, since the May 1972 rating action, the veteran 
has submitted records from the U. S. Air Force Hospital dated 
from 1979 to 1995 related to treatment in pertinent part of 
the low back; private medical treatment records dated from 
1991 to 2000 in which there are notations of complaints of 
and treatment for low back pain; Magnetic Resonance Imaging 
findings from studies conducted in January 1998 and July 1999 
of the low back which included diagnoses of disc desiccation 
of L2-L3, prominent annular bulge at L3-4, degenerative 
changes of L4-S1, and flattened appearance of the L5 
vertebral body; VA outpatient records dated from October 1999 
to April 2000 that include notations of chronic low back 
pain; statements by Dr. K. Adams dated in July 2000 and 
October 2001 to the effect that the veteran had undergone 
back surgery due to an injury that occurred in 1969 and that 
he had been under treatment since 1985; VA outpatient records 
dated in May and July 2001 showing treatment for low back 
pain; and the veteran's personal statements attesting to his 
history of low back disability.  The Board acknowledges that 
the veteran's statements are presumed credible evidence for 
the purpose of reopening the veteran's service connection 
claim.  Justus v. Principi, 3 Vet. App. 510, 513.  

The Board notes that the above-noted evidence is clearly new, 
as it was not associated with the record at the time of the 
final rating decision in May 1972.  Furthermore, the evidence 
is material, in that it supports evidence of chronic residual 
disability associated with the low back, which is probative 
of the issue of the veteran's service connection claim.  In 
view of the above, the Board concludes that the veteran has 
submitted new and material evidence in support of his service 
connection claim for low back syndrome with degenerative 
changes of the lumbar spine, and, thus, his service 
connection claim is thereby reopened.  



ORDER

New and material evidence having been submitted, the 
veteran's claim to this extent is granted.




REMAND

With respect to the veteran's service connection claim for 
low back syndrome with degenerative changes of the lumbar 
spine, the Board notes that a remand for further development 
is warranted in this case so as to be able to adequately 
adjudicate the merits of the claim.  The veteran has alleged 
that his current low back disability had its onset in service 
in 1954 and that subsequently, he continued to have symptoms 
associated with the low back.  Additionally, as noted above, 
there are indications by Dr. K. Adams of a possible 
connection between the veteran's ongoing complaints of low 
back pain and various diagnoses associated with the low back 
region and the complaints and notations of back problems 
during service.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The Board regrets any inconvenience that this Remand may 
cause; however, because the record as it stands currently is 
inadequate for the purpose of rendering an informed decision, 
a Remand to the RO is required in order to fulfill its 
statutory duty to assist the veteran to develop the facts 
pertinent to his claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).  Therefore, the Board directs that the RO 
complete the following directives to ensure an equitable 
adjudication of the matter on appeal.  

1.  The RO should obtain the names and 
addresses of all VA and private medical 
care providers who have treated the 
veteran for his low back symptoms since 
separation from service.  After securing 
the necessary releases, the RO should 
obtain these records.

2.  The RO should arrange for a VA 
examination to determine the nature and 
etiology of the veteran's back 
disability.  The examiner should review 
the veteran's claims folder and provide 
an opinion as to whether it is as least 
as likely as not that the veteran's 
current low back syndrome with 
degenerative changes of the lumbar spine 
is related to injury incurred during his 
period of active military service.  Any 
opinion should be supported with medical 
rationale.  

3.  The RO must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 is completed.  

4.  After undertaking any additional 
development deemed appropriate, the RO 
should review the issue on appeal.  If 
the benefit sought on appeal is not 
granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



__________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


